Offense, hog theft; penalty, two years in the penitentiary.
Prosecuting witness Loy Montgomery owned a black and white spotted barrow with a bobbed tail and marked in both ears. He missed this hog on the 31st day of December, 1928. Going to the woods nearby he found a pot where they had had a fire and nearby he observed hair from a black and white spotted hog buried in a stump hole. At Flora Skinner's home, a short distance away, they found a part of a freshly butchered hog. Some of the hair was left on the head and it was white and black spotted. About half the ears had been cut off. Flora Skinner testified that appellant brought the hog there. This witness testified: "He just said if anything comes up about this hog it was his hog. . . . He got it from Loy."
This is the substance of the State's case and it is claimed that proof of identity and ownership of the hog is lacking. Such question would be a serious one if the above was all the proof found in the record, but unfortunately for appellant he took the witness stand and the substance of his testimony was that he butchered the hog in question and that it was one he had purchased from Loy Montgomery some months previous, describing him, which description fitted the remains of the hog found. Montgomery vigorously denied this and an issue was made of the matter, which the jury has resolved adversely to appellant, and we are not able to say that the verdict is without support in the evidence.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 187